DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HWANG et al. (US Patent Appl. Pub. No. 2018/0095581 A1).
product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113).  Claim 1 is claiming a device not method claim, therefore the examiner does not give patentability of the limitation of “wherein the polarizer layer and the cover layer are disposed on the light-emitting device layer through a deposition process”.
[Re claim 17] HWANG discloses an electronic device, comprising a display module, the display module comprising: an array substrate (10); a light-emitting device layer (ED of 100) disposed on the array substrate (see figure 8 and paragraphs [0061]-[0062], [0066]); a thin film encapsulation layer (300) disposed on the light-emitting product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113).  Claim 17 is claiming a device not method claim, therefore the examiner does not give patentability of the limitation of “wherein the polarizer layer and the cover layer are disposed on the light-emitting device layer through a deposition process”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG et al. (US Patent Appl. Pub. No. 2018/0095581 A1) in view of Perkins et al. (US Patent Appl. Pub. No. 2018/0219144 A1).
[Re claim 9] HWANG discloses the method of manufacturing display module, comprising: providing an array substrate (10); forming a light-emitting device layer (ED of 100) and a thin film encapsulation layer (300) in sequence on the array substrate (see paragraphs [0061]-[0062], [0078]-[0079]); forming a polarizer layer (524) on the thin film encapsulation layer (300) (see paragraph [0138]); and forming a cover layer (700) on the polarizer layer (see figure 8 and paragraphs [0115]).  However, HWANG does not disclose the method wherein forming the polarizer layer and the cover layer through a deposition process.  Perkins discloses the method wherein forming the polarizer layer (156) and the cover layer (158) through a deposition process (see figure 2A and paragraph [0041]).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention was to HWANG in order to form a layer onto different layers without damaging different layers.

Allowable Subject Matter
Claim 2-8, 10-16 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYOUNG LEE/Primary Examiner, Art Unit 2895